FBANKLIN, J.
Genera Buiz was convicted of the crime of grand larceny and appeals to this court. The transcript of the record was filed here on June 12, 1916. Nothing further in the prosecution of the appeal has been done and no .attempt made to show why the judgment of conviction should be disturbed. The record presented discloses that appellant had the benefit of a fair and impartial trial, and we perceive no legal grounds for reversing the judgment of the trial court.
Affirmed.
BOSS, C. J., and CUNNINGHAM, J., concur.